Citation Nr: 1628002	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.

2. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

3. Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus, type II.

4. Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus, type II.

5. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II, hypertension, and service-connected posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), and to include as due to asbestos exposure.

7. Entitlement to service connection for a liver disability, to include as secondary to diabetes mellitus, type II and/or exposure to Agent Orange.

8. Entitlement to service connection for a disability of the pancreas, to include as secondary to diabetes mellitus, type II and/or exposure to Agent Orange..


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from August 1964 to December 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In February 2005, the RO denied service connection for diabetes mellitus, type II and hypertension.  In July 2009, the RO denied service connection for erectile dysfunction (claimed as sexual dysfunction), peripheral neuropathy of the lower extremities, breathing problems, and disabilities of the liver and pancreas.

Subsequent to the issuance of the supplemental statement of the case (SSOC) in February 2015, the Veteran submitted additional argument and evidence without a waiver of initial RO review.  However, since the documents are cumulative of the evidence considered at the time of the February 2015 SSOC, a remand for RO review is not necessary.  38 C.F.R. § 20.1304 (2015). 

A hearing was held in January 2016 by means of video conferencing equipment with the appellant in Montgomery, Alabama before the undersigned Veterans Law Judge, sitting in Washington, DC, and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  At the time of the hearing, the Veteran submitted additional evidence with a waiver of initial RO review.

The Board has reviewed the Veteran's physical claims file and electronic claims file on "Virtual VA and the Veterans Benefits Management System (VBMS) to insure a total review of the evidence.

All issues except entitlement to service connection for a disability of the pancreas are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current disability of the pancreas.


CONCLUSION OF LAW

The criteria for service connection for a disability of the pancreas have not been met.  38 U.S.C.A. § 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify was satisfied by way of letters sent to the Veteran in November 2004 and June 2006 that fully addressed all notice elements and were sent prior to the initial RO decisions in this matter.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters informed the Veteran of the evidence required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal.

Regarding the claim for service connection for a disability of the pancreas, all necessary development has been accomplished; therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, private treatment records, and VA treatment records.  The Veteran submitted personal statements and witness statements.  He also provided copies of articles, treatises, and research papers addressing possible herbicide exposure while serving on the USS Boston.  The Veteran also set forth his contentions during the hearing before the undersigned Veterans Law Judge.

The Veteran was not afforded a VA medical examination for his claimed disability of the pancreas because the evidence has not shown a current disability at any time during the pendency of his claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for a disability of the pancreas, to include as due to exposure to herbicides during service and/or as secondary to his diabetes mellitus, type II.  As noted in Shedden element one above, the existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997).

In this case, the Veteran indicated that a disability of the pancreas was diagnosed at the time his liver disability was identified.  See Informal Hearing Presentation, June 2015.  The Board reviewed private treatment records from Dr. R.G.H. at SCMC.  Testing completed in April 2003 and July 2003 revealed the Veteran had abnormalities of the liver; however, testing, which included an abdominal ultrasound and retroperitoneal scan, showed the pancreas was within normal limits.  No diagnosis of the pancreas was documented at that time or at any other time during the pendency of the claim.  Here, the medical evidence, including private and VA treatment records, unequivocally show that the Veteran has not been diagnosed with a disability of the pancreas at any time during the course of the appeal.  

The Board has considered the Veteran's lay statements alleging the existence of a current disability of the pancreas.  However, treatment records do not show abnormalities of the pancreas and the Veteran does not have the requisite medical expertise to self-diagnose abnormalities of the pancreas.  The pancreas is not an organ that can be readily observed by laypersons.  As documented in private treatment records, special testing was required to determine whether the Veteran had any disabilities or abnormalities of the internal organs.  Consequently, the Board finds the Veteran is not competent to report or self-diagnose a disability of the pancreas, as he has not been shown to have the requisite knowledge or expertise.

In the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Degmetich, 104 F.3d 1328.  Accordingly, Shedden element (1) has not been met as to the Veteran's claim since there has been no diagnosis related to the pancreas during the pendency of his claim; therefore, his claim fails on this basis alone.  The benefits sought on appeal are therefore denied.


ORDER

Service connection for a disability of the pancreas is denied.


REMAND

The Veteran seeks service connection for diabetes mellitus, type II and a disability of the liver, each to include as secondary to exposure to Agent Orange while serving on the USS Boston at Da Nang Harbor during the Vietnam War.  His main contentions are that he was exposed to herbicides when he set foot on the landmass of Vietnam and when he drank contaminated water on ship.  The Veteran also seeks service connection for hypertension, neuropathy of the bilateral lower extremities, and erectile dysfunction, each as secondary to diabetes.  

Diabetes mellitus, type II is on a list of diseases which are presumed to be related to service for veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975.  38 C.F.R. §§ 3.307(a) (6), 3.309(e).  Under these regulations, the Veteran may be eligible to receive compensation for diabetes even if there is no evidence that he suffered from the disease in service, if he served in Vietnam at the relevant time.

VA has interpreted the "service in Vietnam" language as requiring that a Veteran actually set foot at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.

Service aboard a ship that anchored in an open deep-water harbor along the Vietnam coast, such as in Da Nang Harbor, does not constitute inland waterway service or qualify as docking to the shore.  Id.  As such, off-shore (referred to as "blue water") service does not meet the regulatory definition of "Service in the Republic of Vietnam" to allow for presumptive exposure to herbicides.  38 C.F.R. § 3.307(a) (6) (iii); VAOPGCPREC 27-97; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

However, the presumption of herbicide exposure may attach in this matter if evidence indicates boat or shipboard operations in close proximity to landmass.  The Court recently addressed the blue vs. brown water distinction in Gray v. McDonald, 27 Vet. App. 313 (2015).  In Gray, the Court stated that a bright line rule categorizing all shipboard naval service in Da Nang Harbor as blue "water service" was not rational.  Hence, the issue regarding what constitutes service in inland waterways is relevant to the Veteran's case.  In light of the Gray case, this issue is unsettled.

The Board observes that VA has developed a list of ships associated with service in Vietnam and exposure to herbicides.  The list is intended to provide VA regional offices with a resource for determining whether a particular US Navy or Coast Guard Veteran of the Vietnam era is eligible for the presumption of Agent Orange herbicide exposure based on operations of the Veteran's ship.  Pertinent to this case, the list includes ships that docked to shore or pier in Vietnam, ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore, and ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  Guidance provides that because shore activity of some crewmembers has been documented, any Veteran aboard the ship at the time of documented shore activity will be eligible for the presumption of exposure if that veteran provides a lay statement of personally going ashore.  Guidance further indicates that any Veteran aboard the mother ship during the time frame of offshore Vietnam landing craft activity will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore with the landing craft.  The list is not complete and the presumption of Agent Orange exposure should not be denied solely because the Veteran's ship is not on this list.  

In this case, the evidence unequivocally shows that the Veteran served in the U.S. Navy during the Vietnam War aboard the USS Boston, a ship which made frequent voyages to the coastal water of Vietnam.  The Veteran has provided personal statements and witness statements attesting to his visit to shore.  Thus, he alleges not only was he exposed to Agent Orange while on the USS Boston, but that he actually set foot at some point on the landmass of Vietnam.  Notably, the USS Boston is not included on the ships list discussed above.  Therefore, an additional effort should be undertaken to obtain relevant evidence pertaining to the activities of the USS Boston at the time of the Veteran's service onboard.  The Board observes that in November 2004, VA identified periods when the USS Boston was in the official waters of the Republic of Vietnam.  However, it does not appear that deck logs for all periods have been obtained and associated with the record.  The Veteran submitted copies of deck logs for some of the pertinent periods.  In light of Gray, VA should undertake an effort to retrieve all deck logs in addition to any other evidence that may shed light on the activities of the Veteran's ship during his period of service, to include evidence indicating whether the Veteran was aboard the ship at the time of documented shore activity or offshore Vietnam landing craft activity.  If possible, VA should also attempt to determine the proximity to land of the Veteran's naval service in Vietnam coastal waters.

Regarding the claim for service connection for erectile dysfunction, the Veteran has also asserted that the disability could be secondary to hypertension or his service-connected PTSD, to include medications prescribed for the disabilities, as well as his diabetes mellitus, type II.  See Correspondence dated October 2015.  A VA examination has not been scheduled to determine the etiology of the Veteran's reported erectile dysfunction.  In light of his assertion of a possible nexus between medications prescribed for PTSD and the erectile dysfunction, the Board finds that on remand, a VA examination should be scheduled to determine the etiology of the disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also before the Board is a claim for service connection for a lung disability, to include COPD and to include as due to asbestos exposure.  During his period of service, the Veteran was treated for pneumonia, exposure to tuberculosis, and complaints of continuous coughing, weakness, and trouble breathing.  The Veteran stated that he has had problems with his lungs since service.  Additionally, in a July 2006 statement, he reported that he had been exposed to asbestos in the course of performing his duties on ship, which included cleaning, scraping, and painting.  He also indicated that during service his ship had been hit with friendly fire, causing damage to the ship and exposing asbestos.  It does not appear that appropriate development has been undertaken to determine whether the Veteran was exposed to asbestos during service.  Further, a VA examination has not been provided to determine whether the Veteran's current lung disabilities are in any way related to service, to include disorders treated during service and/or possible exposure to asbestos.  Thus, this additional development should be completed on remand.

As noted above, the claims for service connection for hypertension and neuropathy of the bilateral lower extremities hinge, in part, on the claim for service connection for diabetes mellitus, type II.  Accordingly, these issues are inextricably intertwined with the claim for service connection for diabetes mellitus, type II and adjudication must be deferred pending completion of the additional evidentiary development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Request deck logs for the USS Boston, to include dated during the Veteran's period of service when the ship was in the official waters of the Republic of Vietnam, in addition to any other relevant evidence that may yield information regarding the whereabouts of the USS Boston during the relevant period.  

Attempts should be made to determine whether any crewmembers left the ship and set foot on the landmass of Vietnam for any activity.  

Attempt should also be made to determine whether the Veteran was exposed to asbestos in the course of performing his duties on ship of cleaning, scraping and painting, and as a result of damage to the ship exposing asbestos due to the ship being hit by friendly fire.  

If the logs for the full period cannot be obtained, or if any other relevant information cannot be obtained, the claims file should contain documentation as to the attempts made.

3. Then, review all of the evidence of record, and in concert with the recently decided case of Gray v. McDonald, 27 Vet. App. 313 (2015) make the following determinations: 

(a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the USS Boston had any shipboard operations which occurred in the inland waters of Vietnam during the Veteran's period of service, which would meet the criteria for the purposes of applying the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e); 

(b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran served in close proximity to Vietnam landmass by landing on docks, piers, along the coast line, or by serving aboard small boats along the coast line; and 

(c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran was exposed to asbestos aboard ship.

All findings and conclusions should be set forth in a report of record. 

4. Conduct any additional development necessary to determine whether the Veteran was exposed to Agent Orange during service.

5. Conduct any additional development necessary to determine whether the Veteran was exposed to asbestos during service.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction.  The physical claims file, electronic claims file, and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  All necessary tests must be completed.

The examiner must opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's erectile dysfunction is due to or has been aggravated by service-connected disability to include PTSD, to include medications prescribed for PTSD.

In the alternative, indicate whether it is at least as likely as not that the condition is related to service or due to or has been aggravated by diabetes mellitus, type II and/or hypertension.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In the opinion, the examiner must consider the Veteran's lay statements and testimony.  If any opinion and supporting rationale cannot be provided without resorting to speculation, the examiner must clearly indicate such in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed pathology.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6. Schedule the Veteran for a VA examination to determine the nature and etiology of his lung disability.  The physical claims file, electronic claims file, and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  All necessary tests must be completed.

For any disability of the lungs diagnosed since January 2006, opine whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to service, to include in-service treatment or complaints of pneumonia, exposure to tuberculosis, exposure to asbestos, and demonstrated in-service continuous coughing, weakness, and trouble breathing.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In the opinion, the examiner must consider the Veteran's lay statements and testimony alleging onset during service and continuity of symptoms thereafter.  If any opinion and supporting rationale cannot be provided without resorting to speculation, the examiner must clearly indicate such in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed pathology.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7. Then, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


